DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments and Arguments

The claim amendments are fairly shown by Alasia et al. (US 2006/0290136), already of record, which teaches at para 0021:
“Encoded images of particular significance to the present invention are those that are configured to be optically decoded using a lens-based decoding device. Such images take advantage of the ability of certain types of lenses (e.g., a lenticular lens) to sample image content based on the their optical characteristics. For example, a lenticular lens can be used to sample and magnify image content based on the lenticule frequency of the lens. The images used are typically encoded by one of several methods that involve establishing a regularized periodic pattern having a frequency corresponding to that of the lenticular lens to be used as a decoder, then introducing distortions of the pattern that correspond to the content of the image being encoded. These distortions may be made so small as to render the image difficult to discern from the regularized pattern by the naked eye.”



Where there may be a difference between Alasia et al. and the independent claims is that there are in the claims two encodings featuring different lighting conditions. But the Brundage et al. (US 2004/0181671) reference teaches many ways that multiple encodings can be based on different lighting conditions including color.

It would be a simple matter and obvious to use multiple security measures at the same time if they don’t interfere with another, to encode more data in different ways for greater security.

Color is a great example of a way that Brundage has multiple hidden encodings that operate under different lighting conditions, and color can be added to a lenticular approach for further variation in encoding.

Brundage is clear that security features are additive in this way.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-27 are rejected under 35 U.S.C. 103 as being unpatentable over Brundage et al. (US 2004/0181671) in view of Alasia et al. (US 2006/0290136).
The fundamental concept of the claim is that there are at least two different types of authentication data on the card which are not clearly visible under normal conditions and which can be revealed by two different types of lighting from a decoder device, each of which activates a particular one of the two types of authentication data.
Brundage et al. has a table called the Security Features Table (pages 18 to 25) lists a range of security features useable together, several of which can meet the claim limitations. 

Ink taggants (page 20) require a different kind of light for reading. They are also listed as covert or hidden. These certainly require a different kind of light from the UV light required for the first security feature.
Spot color (page 25) may be a third kind of encoding that also requires a certain lighting to be distinguishable. This is described as covert / hidden. Certainly the lighting must illuminate in the spectral ranges of the colored dots in order for those colored dots to be distinguishable.
Directional metamerism (page 19) is another kind of encoding that relies on colors that are similar under different lighting but different under other lighting.
Microprinting (page 22) may be printing that is not ordinarily readable but which can be printed using a reader that includes magnification. 
A security thread (page 24) may be invisible under ordinary conditions but may be visible with transmissive light. 
Note especially that Brundage et al. explicitly advocates a ‘layered approach’ (page 26) where multiple security features are applied at the same time. This reinforces the concept of using multiple of these features at the same time on the same identification document that is expressed in the claims.

Alasia et al. (US 2006/0290136), already of record, which teaches at para 0021:
“Encoded images of particular significance to the present invention are those that are configured to be optically decoded using a lens-based decoding device. Such images take a lenticular lens) to sample image content based on the their optical characteristics. For example, a lenticular lens can be used to sample and magnify image content based on the lenticule frequency of the lens. The images used are typically encoded by one of several methods that involve establishing a regularized periodic pattern having a frequency corresponding to that of the lenticular lens to be used as a decoder, then introducing distortions of the pattern that correspond to the content of the image being encoded. These distortions may be made so small as to render the image difficult to discern from the regularized pattern by the naked eye.”

Thus there is a decoder such that the lenticule frequency matches that of the data being encoded. This matches the present claims very closely.

It would be a simple matter and obvious to use multiple security measures at the same time if they don’t interfere with another, to encode more data in different ways for greater security.

Color is a great example of a way that Brundage has multiple hidden encodings that operate under different lighting conditions, and color can be added to a lenticular approach for the motivation of encoding more data in more different ways. The motivation is simple: the more different security features a data carrier has, the more secure it is.



Different security features will have different particular locations according to the design of the identification document.
Re claims 4-5: 
The particular arrangement (layout) of security features on the identification document is a matter of design choice and does not represent a difference of functionality. Thus it is not seen as a patentable distinction. 
Re claim 6: Brundage et al. lacks a teaching that the decoder is a layer that overlaps other layers.
Alasia et al. teaches (para 0008; para 0022; figures 4-7; see whole document) a self-authenticating document in which certain layers can include a lenticular lens or other means for self-authenticating a document by the interplay of layers.
In view of the teachings of Alasia et al., it would have been obvious to one of ordinary skill in the art at the time of the invention to employ integrated decoding elements within layers in order to make it easier for users to decode and view security layers without special equipment. Notably many of Brundage et al.’s security features can benefit from such decoding layers. Color filters or lens-type layers could be employed in certain such layers for instance. Both Alasia et al. and Cioffi et al. provide examples of layers that can be used together with encoded layers for self-authentication, and many of these can be applied to Brundage et al.’s long list of security types (Appendix A of Brundage et al., pages 18-25).
Things like colored films would similarly be employable where Brundage’s encoded layers require certain colors of light to decode.


Re claim 9: See discussions above.
Re claims 10-27: 
See discussions above.
Also note that in many instances a laundry list of security feature types are listed in the alternative, such that only one type of security feature in the list must be met in order for the claim to be met.
Brundage et al.’s presents a very long list of security types (Appendix A of Brundage et al., pages 18-25) and in each claim instance some of these security types meet the claim limitations. The examiner counts some 40 different security features in Brundage’s exhaustive list, usable together. Often several different ones of these meet the claim limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL A HESS whose telephone number is (571)272-2392.  The examiner can normally be reached on Monday through Friday, from 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on (571)272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL A HESS/Primary Examiner, Art Unit 2876